Citation Nr: 0930035	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a seizure disorder, 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the Veteran's claim for 
secondary service connection for a seizure disorder.  The 
Veteran's disagreement with this denial of service connection 
led to this appeal.

The Veteran testified before the undersigned Veterans Law 
Jude in May 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.  At such hearing, 
the Veteran withdrew from appellate consideration the issue 
of service connection for a seizure disorder, secondary to 
posttraumatic stress disorder (PTSD).  See 38 C.F.R. 
§ 20.204.  Therefore, in July 2008, the Board dismissed the 
claim for a seizure disorder, as secondary to PTSD.  At that 
time, the Board remanded the issue of service connection for 
a seizure disorder, as secondary to service-connected 
diabetes mellitus.  Specifically, the Board directed that the 
Veteran be issued additional notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), that additional records 
be sought and that the Veteran be scheduled for a VA 
examination in which the examiner provided an opinion 
regarding secondary service connection.  After review of this 
subsequent development, the Board finds that VA substantially 
complied with the Board directives and the claim is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Based on a March 2009 motion, the Board granted an extension 
of time in order to allow the Veteran additional time to 
submit evidence.  The Board granted the Veteran until June 
29, 2009 to submit additional evidence.  See 38 C.F.R. 
§ 20.1304.  This period of time has passed without the 
submission of additional evidence.



FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The preponderance of the evidence is against a finding 
that the Veteran has a seizure disorder that was caused or 
aggravated by his service-connected diabetes mellitus; the 
most recent examination that was quite thorough in nature 
specifically ruled out a current diagnosis of a seizure 
disorder.


CONCLUSION OF LAW

Secondary service connection for a claimed seizure disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
multiple VCAA notification letters during the pendency of the 
appeal, to include a letter dated in August 2008.  This 
letter provided the elements of a secondary service 
connection claim.  The Board notes that this is the only 
theory of service connection put forth by the Veteran.  The 
letter included a copy of the version of 38 C.F.R. § 3.310 as 
amended in October 2006.  Although cognizant that the Veteran 
was not issued a copy of the amended 38 C.F.R. § 3.310 in the 
subsequently issued supplemental statement of the case as the 
July 2008 Board decision also directed, the Board finds this 
error harmless as the Veteran had already received a complete 
copy of the regulation, and thus, the Veteran received notice 
of this provision.  Therefore, a remand to issue another copy 
of the regulation would not lead to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In an earlier 
letter, dated in March 2006, the Veteran was informed of how 
to establish a disability rating and an effective date as 
required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued after the rating decision on 
appeal, and thus were not timely.  The Appeals Management 
Center (AMC) cured the timing defect by providing complete 
VCAA notice together with re-adjudication of the claim, as 
demonstrated by the February 2009 supplemental statement of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
error, or any other existent error, the Board finds no basis 
for finding prejudice against the Veteran's appeal of the 
issue adjudicated in this decision.  See Shinseki v. Sanders, 
129, S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, post-service private medical 
records, VA records, Social Security Administration (SSA) 
records, and records from his periods of incarceration. 

The claims file also contains the report from the September 
2008 VA examination (with October 2009 addendum) obtained 
pursuant to the Board's remand, which was thorough in nature 
and included a review of the relevant evidence in the claims 
file.  The physician concluded that the Veteran does not have 
a current diagnosis of a seizure disorder or epilepsy.  The 
Board finds that the evidence is sufficient to resolve this 
appeal; there is no duty to provide another VA examination or 
obtain another medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In an April 2009 letter, the Veteran wrote that he was 
waiting on reports from a certain private hospital dated in 
August - September 2004.  Review of the substantial medical 
record already of file reveals records obtained by VA from 
this hospital after consent was signed in 2003.  Thus, the 
Veteran is currently contending that he received additional 
treatment after this consent to retrieve records (VA Form 21-
4142) was signed.  As noted above, the Board granted the 
Veteran an extension of time in order to obtain these 
records, as he indicated he would send them in himself.  In 
this regard, the record contains an undated note that states 
that he will send in the records "as soon as [he] get[s] the 
information."  The extended time period has passed, however, 
without receipt of the noted records.  Regarding VA's duty to 
obtain these records on the Veteran's behalf, in the August 
2008 VCAA letter, the Veteran was informed that VA would 
provide "any assistance deemed necessary in obtaining 
private medical records or any other evidence, provided [he] 
send in the VA Form 21-4142 for each provider."  The 
Veteran, however, did not send in any current authorization 
and consent forms.  Thus, as the Veteran was provided an 
opportunity to submit the records on his own and the Veteran 
did not submit consents forms allowing VA to provide further 
assistance, the Board finds there is no outstanding duty to 
assist the Veteran in obtaining records.  See 38 C.F.R. 
§ 3.159.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in regard 
to this claim.  Adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he has a seizure disorder that is 
attributable to the service-connected diabetes mellitus.  
Service connection for diabetes mellitus is in effect, by way 
of an April 2002 rating decision.  The Veteran has not 
asserted that seizures began in service or are otherwise 
directly attributable to service.  The Veteran has 
specifically asserted that due to the diabetes he has gone 
into hypoglycemic shock that resulted in seizures.  The 
Veteran has written and testified regarding periods of coma 
and falls with resultant head trauma.

The Veteran had active duty from December 1969 to September 
1971.  The service treatment records do not show a seizure 
disorder.

Private medical records dated in January and February 2001 
document head trauma with cerebral contusion and a frontal 
bone fracture.

In a May 2003 record, a VA clinician documents that the 
Veteran "must have passed out or someone hit him in the head 
or just maybe he has a new [diagnosis] of seizures."  The 
clinician wrote that the Veteran did not know what happened.  
No confirmed/definite diagnosis was provided.  In another May 
2003 private record, a clinician wrote that the Veteran's 
main complaint was bi-frontal and occipital headache.  The 
clinician wrote that the Veteran was "apparently . . . sleep 
deprived and tired" and when walking went to step up and 
lost his balance and fell backward, sustaining a head injury.  
The clinician found that the Veteran had "[o]ccipital head 
injury with frontal skull fracture, probably old following a 
head injury 2 years ago."  The clinician noted that the 
Veteran had a history of diabetes, hypertension, irregular 
heartbeat, alcohol abuse, depression, and probable street 
drug use.  The clinician did not address or diagnose a 
seizure disorder.  The Board highlights that in the Veteran's 
August 2005 substantive appeal (VA Form 9) he wrote that in 
May 2003 he had a seizure when his blood sugar fell [too] 
low.  He wrote that a doctor told him the low blood sugar 
caused this fall when he came to five days later.

The Veteran underwent a December 2003 psychiatric 
examination.  The examiner wrote that the Veteran had two 
seizures about a year ago, noting that "[o]ne of them was 
severe enough that he fell and hit his head, fracturing his 
skull."  The examiner reported that neither seizure was 
witnessed.  The examiner noted that the Veteran thought he 
may have had an insulin reaction with severe hypoglycemia and 
noted that the Veteran had been placed on Dilantin after the 
first seizure.  Although this examiner reviewed the claims 
file, he did not indicate review of a clinical diagnosis of 
seizures, although medical records confirm the use of 
Dilantin.  Regarding continuing use of alcohol, the examiner 
wrote that he did not feel that the Veteran was being honest 
about his use of alcohol.

In a December 2006 VA neurology consultation report, a 
clinician wrote that the Veteran was seen regarding a 
question of seizures, and highlighted that a medical note 
indicated that the Veteran fell onto ice with loss of 
consciousness in December 2000 and was witnessed to have had 
a seizure.  The Veteran was then started on Dilantin in the 
VA hospital but without witnessed seizure activity.  The 
Veteran stated that he "passed out" once in jail due to 
hypoglycemia but did not have a seizure.  

The clinician wrote that the Veteran had a history of alcohol 
and polysubstance abuse, two closed head injuries with skull 
fractures, and a question of seizures.  The examiner noted 
that the Veteran denied any definitive seizure activity while 
off Dilantin.  The clinician wrote that the history was 
inconsistent based on comparison of prior notes and his 
current history of present illness.  The clinician also 
highlighted that the seizures were not well documented, and 
may have been provided in setting of hypoglycemia, 
amphetamines, or alcohol.  The clinician wrote, however, that 
the Veteran was at a high risk for seizures given the history 
of head trauma, and that "these provoking agents may be 
lowering seizure threshold further."

In another December 2006 record, a psychiatric clinician 
wrote under Axis III that the Veteran had had three seizures, 
one after a head injury in 2000 and two when hypoglycemic.  

A March 2007 record notes that the Veteran had a closed head 
injury in 2000 with associated seizure and was on Dilantin 
for 6 months.  In a January 2008 VA psychiatric examination, 
the clinician wrote under history that the Veteran had two 
diabetic seizures from hypoglycemia in 2004/2005.

In a May 2008 Board hearing, the Veteran indicated that the 
seizure disorder began in 2004 and that he had another 
seizure in 2005.  He also indicated that doctors had informed 
him that his blood sugar being too low was the precipitating 
factor.

Pursuant to the July 2008 Board remand, the Veteran underwent 
a September 2008 VA examination.  The examiner indicated that 
he had previously evaluated the Veteran in May 2006.  Review 
of the claims file reveals that this examiner performed an 
examination of the Veteran in May 2006, but did not 
specifically address whether the Veteran had seizures at that 
time.  The examiner recorded that the Veteran's history of 
seizures was "very vague."  The examiner wrote that one 
seizure was noted to have occurred in 2004, but indicated 
there was no reference to this event in the voluminous VA 
records.  The examiner indicated that the Veteran's reported 
incident sounded more like diabetic ketoacidosis.  The 
examiner indicated that review of the records disclosed that 
the Veteran had been placed on Dilantin prophylactically 
because of the May 2003 head injury.  The examiner noted that 
the admission drug screen was positive for amitriptyline and 
amphetamines.  

The examiner continued by noting that the Veteran had a 
history of a number of closed head injuries, possibly related 
to his alcoholism and/or related to dysrhythmias.  The 
Veteran reported to the examiner that he had another event in 
October 2007 while incarcerated.  The examiner wrote, 
however, that review of the record indicated that a nurse at 
the jail was advised by one of the cellmates that the Veteran 
had fallen and was incontinent for a number of days prior to 
report.  The examiner wrote that "[n]o one saw anything, and 
no one reported this event when it actually occurred."  The 
examiner also wrote that there were some reports that the 
Veteran may have been looking for and/or obtaining Ultram for 
pain management wile he was incarcerated.  The examiner 
wrote, that depending on the amount, Ultram makes people more 
prone to seizures.

The examiner found no record of witnessed seizure reports; 
the examiner highlighted that the reports that were of file 
were "second hand" reports provided a number of days after 
the event occurred.  Further, the examiner found that there 
had been no work up for any form of epilepsy.  The examiner 
completed a physical examination.

The examiner wrote that the Veteran's history was "quite 
variable, and he does not seem to have a good grasp of what 
occurred and when it occurred."  He wrote that:  There is 
absolutely nothing in the review of his medical records that 
demonstrates any proven epileptiform or seizure-like 
activity."  The examiner noted, instead, that the record 
documented that the Veteran has had episodes of falling and 
closed head injuries, "none of which seem to have any 
relationship to any epileptiform activity."  The examiner 
continued by detailing other evidence that the Veteran did 
not have a current seizure disorder.  The examiner reported 
review of the extensive VA records and found nothing to 
indicate that the Veteran had been diagnosed as having 
epilepsy of any form or have even been on any form of 
antiepileptic medication for a prolonged period.  The 
examiner reiterated, in essence, that there was no diagnosis 
of seizures in this case.  In an October 2008 addendum, the 
examiner wrote that the "seizure disorder, for which there 
is no documented proof at all, was not caused by or the 
result of his diabetes."


Analysis

The Board finds that service connection for a seizure 
disorder is not warranted.  The service medical records do 
not show a seizure disorder and there is no medical evidence 
linking a seizure disorder to service.  It is not contended 
otherwise.  The Veteran's assertion on appeal is limited to 
the question of whether he has a seizure disorder 
attributable to the service-connected diabetes mellitus.   He 
essentially contends that low blood sugar associated with his 
treatment for diabetes induces seizures.  

A review of the post-service medical records on file shows 
that there are references to seizures.  However, the record 
lacks a firm diagnosis of the claimed disorder, with the 
notations of seizures being historical in nature.  The Board 
is cognizant that the Veteran was placed on Dilantin, which 
has been identified as an anti-convulsion drug, but as noted 
by the physician who examined the Veteran in October 2008, 
this treatment was prophylactic in nature.  The record 
indicates that the Veteran has been found to be at risk for 
seizures due to multiple factors, to include post-service 
head trauma (including a skull fracture) and alcohol abuse, 
but the most recent examination, which was quite thorough in 
nature, specifically ruled out a current diagnosis of 
epilepsy or a seizure disorder.
  
The Board further notes that the Veteran's alleged history of 
seizures are not supported by the medical evidence.  In this 
regard, the Veteran wrote that after his May 2003 head injury 
he was informed that he had fallen due to his low blood sugar 
when he awoke five days later.  While the claims file 
contains records of treatment following this injury, there is 
no diagnosis of a seizure disorder or indication that a 
clinician found that the fall was somehow attributable to a 
seizure, to include the alleged convulsion associated with 
low blood sugar or diabetes.  In the December 2006 VA 
neurology consultation report, the clinician wrote that the 
claimed seizure history was inconsistent based on comparison 
of prior notes and the Veteran's current history of present 
illness.  In the September 2008 VA examination report, the 
examiner wrote that the Veteran was "very vague" regarding 
his claimed seizures.  These considerations substantially 
weaken the probative value of the Veteran's statements.  With 
respect to his recollection of being informed by clinicians 
that he had a seizure disorder, it is pertinent to note that 
the Court of Appeals for Veterans Claims has held that the 
connection between a layman's account of what a physician 
purportedly said, when filtered through a "layman's 
sensibilities" is attenuated and inherently unreliable.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 
8 Vet. App. 449 (1995).  

As indicated above, there are references to seizures in the 
record, but there is no clinical documentation of an actual 
seizure.  In reviewing the report of the September 2008 VA 
examination and October 2008 addendum to that evaluation, the 
examiner concluded, in essence, that, based upon an 
examination of the Veteran and a review of the claims file, 
there was no competent evidence to support a diagnosis of a 
seizure disorder, past or present.  Based on the thoroughness 
of this examination and opinion, the Board finds that it is 
of substantial probative value.   In view of the foregoing, 
the Board finds that the overwhelming preponderance of the 
medical evidence is against the claimed diagnosis.

Regarding the Veteran's lay statements, although he is 
certainly competent to describe falls and injuries, he has 
not been shown to have any medical training or expertise.  
Therefore, he is not competent to provide an opinion that he 
has a current diagnosis of epilepsy or a seizure disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
That is, in the Board's judgment, a seizure disorder is not 
the type of disability capable of diagnosis by a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has a current diagnosis of a seizure disorder.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a seizure 
disorder as secondary to service-connected diabetes mellitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Entitlement to service connection for a seizure disorder, 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


